DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	Claims 2, 5-9, and 15 have been cancelled.  Claims 1, 10, 12-14, and 16 have been amended.  
Claims 1, 3, 4, 10, 11-14, and 16 are pending and under examination.

2.	The objection to claim 12 is withdrawn in response to the amendments filed on 1/29/2021.
The rejection of claims 12-14 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in response to the amendment to delete the broad/narrow recitations from claim 12.
	The rejection of claim 10 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph is withdrawn in response to the amendment to make the claim an independent claim.
The rejection of claims 1, 3, 4, 10, and 11 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Langella (December 3, 2012), in view of both Sokol et al. (Proc. Natl. Acad. Sci. U.S.A., 2008, 105: 16731-16736) and Atreya et al. (J. Int. Med., 2008, 263: 591-596) is withdrawn in response to the amendments to claims 1 and 10 to recite a genetically engineered cell expressing the polypeptide set forth by SEQ ID NO: 10 (claim 1) and an isolated polypeptide consisting of the amino acid sequence set forth 

3.	Claims 1, 3, 4, 10, 11-14, and 16 are allowable.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: the polypeptide set forth by SEQ ID NO: 10 is free of the prior art of record.  Thus, it would not have been obvious to obtain the claimed genetically engineered cells or specifically isolate this polypeptide.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546.  The examiner can normally be reached on 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ILEANA POPA/Primary Examiner, Art Unit 1633